ORDER
PER CURIAM.
The Director of Revenue (Director) appeals from the judgment of the circuit court setting aside the revocation of Althea D. Steiniger’s (Driver) driving privileges and reinstating those privileges. The Director contends the circuit court erred in setting aside the revocation of Driver’s driving privileges because the Director established a prima facie case under Section 577.041.4, RSMo Cum.Supp.2001, and there was no evidence that Driver asked to call an attorney after being given the implied consent warning.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Driver’s motion for sanctions for frivolous appeal that was taken with the case is denied.